Citation Nr: 1412846	
Decision Date: 03/26/14    Archive Date: 04/08/14

DOCKET NO.  08-30 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for a low back disability, to include as secondary to a service-connected left knee disability.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his Spouse


ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Navy from April 1979 to April 1984, and from June 1991 to March 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision by the Portland, Oregon, Regional Office (RO) of the United States Department of Veterans Affairs, which reopened a previously denied claim and denied entitlement to service connection for a low back disability on the merits.

In a March 2011 decision, the Board affirmed reopening of the claim, and remanded the underlying merits determination to the RO, via the Appeals Management Center (AMC) in Washington, DC, for additional development.  Due to shortcomings with the development, the matter was again remanded by the Board in July 2012.

The Veteran and his wife testified at a December 2010 hearing held before the undersigned at the RO; a transcript of the hearing is of record.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.


FINDINGS OF FACT

The currently diagnosed arthritis and disc disease of the lumbar spine were chronically aggravated in falls caused by the service-connected left knee disability.


CONCLUSION OF LAW

The criteria for service connection of a low back disability are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The Board is granting in full the benefit sought on appeal.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.  

Analysis

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected; this includes aggravation of a nonservice-connected disability by a service-connected one..  38 C.F.R. § 3.310.

Direct service connection is not warranted.  Service treatment records fail to reflect any complaints of or treatment for back problems; while the Veteran now reports he did experience such in service, statements and clinical findings made during his separation examinations dispute this.  Statements made after service, and post-service medical evidence, also establish the absence of a chronic low back disability since service.  Complaints arose at some later time.  

Turning to the Veteran's primary allegation of secondary service connection, the Veteran is service-connected for left knee disability, currently described as post-operative residuals of a meniscectomy; he has undergone several surgeries on the joint.  He has alleged, in part, that weakness and instability of the left knee has caused him to fall on many occasions, and on some of those occasions, he injured or aggravated his back.

An August 1999 VA examiner stated that the Veteran's allegation seemed "reasonable;" while the examiner eventually rendered a negative nexus opinion, finding the back condition was primary and not secondary to the left knee, he failed to offer any rationale.  The final opinion is therefore not entitled to any probative weight.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  In contrast, is statement regarding the reasonableness of the Veteran's allegation, based on documented reports of falls and competent and credible reports of increased back pain afterwards, does merit probative weight.

One of the Veteran's treating private doctors, Dr. RN, offered a similar opinion in a February 2007 statement.  She noted the repeated reports of falls in the Veteran's medical records and the Veteran's competent and credible statements that such were caused by the left knee giving way.  She also noted his report of back symptoms which resulted from the falls.  She concluded that there was "a greater than 50% likelihood that the primary knee condition caused, or at a minimum, aggravated the secondary back condition."  Her conclusion, supported by citation to documented competent and credible evidence, is entitled to great probative weight.

The Board is aware that there are several negative or neutral opinions also of record.  In June 2007, a VA examiner who noted the allegations of falls and a gait impairment stated that it would be impossible to offer an opinion on the etiology of the low back disability without speculation; this statement neither supports nor undermines the claim.  In April 2011, a VA examiner opined that a nexus between service-connected disabilities and the low back condition was less likely than not; however, he failed to offer any rationale for the opinion.  An October 2011 addendum similarly offered a conclusory opinion.  

In September 2012, the VA examiner again revisited his opinion, and again opined that it was less likely than not that a current low back disability was caused or aggravated by the service-connected lower extremity disabilities.  He reasoned that the degenerative changes were more likely due to natural progression, as there was no known mechanism by which gait abnormalities could contribute to a degenerative disc disease.  This opinion is well reasoned, and is entitled to probative weight.  However, the examiner failed, for the second time, to comply with Board remand instructions and consider the potential role of falls due to the left knee disability, and any resulting actual injury to the back.  On this aspect of the claim, the VA examiner's opinion is utterly inadequate, and is given no weight.

Therefore, the Board must find that the preponderance of the evidence supports a finding that falls caused by the service-connected left knee disability have contributed to the current severity of the Veteran's low back disability.  A treating doctor and a VA examiner have opined that the Veteran's documented falls aggravated his low back problems, or at least that such is a reasonable conclusion.  No evidence of record contradicts this position, and hence service connection is warranted.


ORDER

Service connection for a low back disability is granted.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


